DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-12. Claim 1 was amended and claims 10-12 were added in the response filed 3/29/2022.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 3/29/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) under Isobe have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kubota et al. (WO 2018/061477, see US 2021/0305646 as English language equivalent and citations) in view of Kusama et al. (US 2016/0226054).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2022 was filed after the mailing date of the non-final office action on 9/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (WO 2018/061477, see US 2021/0305646 as English language equivalent and citations) in view of Kusama et al. (US 2016/0226054).
Regarding claim 1, Kubota discloses an assembled battery comprising a cell stack 1 (battery cell group) comprising a plurality of unit cells 8 stacked in one direction, sandwiched by a pair of end plates 3 at opposite sides of the cells ([0021]-[0022], Figs 1-2). An end bus bar 6 couples the cell stack to an external terminal cable 7 (a terminal for external connection) ([0021], Fig 1). An insert nut or an insert bolt 10 (fastening member) of a fixing part 2C is used to fasten and fix the end bus bar and the external terminal cable ([0029]).
An end plate 3 has an accommodating part 3A (recess) that is adapted partially house the fixing part 2C and the insert nut/bolt 10 ([0029], Figs 3-4). Because the fixing member 2C with insert nut/bolt 10 is merely inserted into the accommodating part 3A and not fixed or bonded to the end plate 3, the insert nut/bolt 10 is housed in a mutually movable manner in the one direction (see Figs 3-4).
While Kubota teaches the fixing part receives a force in a rotation direction for fastening a busbar and an external terminal cable and transfer the torque to the end plate ([0005], [0029]), Kubota does not explicitly disclose a gap provided between an inner side wall of the recess and the fastening member along the one direction.
Kusama discloses a battery pack 2 comprising a plurality of batteries 10 (abstract). The batteries comprise an insulating plate 20 disposed on the top of the battery cell having an enclosure wall 21 so as to surround a bolt head 43 which is used fasten a bus bar 7 ([0046], Fig 3). A predetermined gap (clearance) is provided between the inner wall surface of the enclosure wall 21 and an outer peripheral surface of the bolt head 43; thereby providing the bolt head with the ability to rotate within a predetermined angle inside the enclosure wall but not rotate freely, and therefore is a rotation stopping wall (anti-rotation wall) ([0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the predetermined gap/clearance between the inner wall and the bolt head of Kusama between the accommodating part of the end plate and the fixing part of Kubota for the purpose of providing a rotation stopping wall and permitting transmitting of torque and also permitting a degree of flexibility.
Regarding claims 2-3, modified Kubota discloses all of the claim limitations as set forth above. Kubota teaches using an insert nut or insert bolt 10 ([0029], Figs 3-4), and therefore establishes as using either as a base. Further, Kusama teaches using a bolt 40 with a nut 60 ([0032], Fig 3) wherein a gap is provided between the lower part and the insulating plate 20 (see Fig 3, [0047]). As such, it would have been obvious to one of ordinary skill in the art to use a nut and a bolt for the fastening member (as taught by Kusama) to secure the parts together wherein a gap is provided between the lower part and the insulating plate. Further, Kubota teaches using either a nut or bolt, and thereby suggests using either as a base and therefore adapted to be housed in the recess. 
Regarding claim 9, modified Kubota discloses all of the claim limitations as set forth above. Kubota teaches using an insert nut or insert bolt 10 ([0029], Figs 3-4), and the fixing part receives a force in a rotation direction for fastening a busbar and an external terminal cable and transfer the torque to the end plate ([0005], [0029]); therefore Kubota suggests an anti-rotation wall. Further, Kusama teaches the fastening member within a recess having a rotation stopping wall (anti-rotation wall) ([0047]). 

Claim(s) 4-5 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (WO 2018/061477, see US 2021/0305646 as English language equivalent and citations) in view of Kusama et al. (US 2016/0226054), as applied to claim 1 above, and further in view of Isobe et al. (JP 2016-046234, see machine translation) and Bollmann et al. (WO 2018/130359, which has foreign priority to 1/10/2017, see English language equivalent US 2019/0334154).
Regarding claim 4, modified Kubota discloses all of the claim limitations as set forth above. However, Kubota does not explicitly disclose the battery module further comprising a bus bar case adapted to be arranged adjacent to the recess and hold the bus bar, the bus bar case including support portions.
Isobe discloses a battery block 2 (battery cell group) comprising a plurality of battery cells 1 stacked in one direction and coupled together (see Figs 1-2, [0009]). A pair of end plates 4 sandwich the battery block 2 from opposite sides (see Fig 2). Isobe teaches an insulating cover 8 (bus bar case) arranged on the upper surface of the battery block 2 ([0035]), and illustrates bus bar supports on the insulating cover 8 for supporting the lower portion of the bus bar (sees Figs 3 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the insulating cover as taught by Isobe with the bus bars and assembled battery of Kubota for the purpose of supporting the bus bars.
While Isobe teaches an insulating cover 8 (bus bar case) arranged on the upper surface of the battery block 2 ([0035]), and illustrates bus bar supports on the insulating cover 8 for supporting the lower portion of the bus bar (sees Figs 3 and 6), modified Kubota does not explicitly disclose wherein the insulating cover 8 (bus bar case) includes support portions to support the bus bar from opposite sides in a fastening direction in which the bus bar and the terminal are fastened together with the fastening member.
Bollmann discloses a carrier board element (bus bar case) is provided for the cell connectors (bus bars) of a battery having a plurality of battery cells (abstract). The cells connectors 18 are locked in by locking elements 16.1, 16.2, 16.3, 16.4, or 16.5 (see Figs 3A-C). In one embodiment, locking elements 16.1 and 16.2 have cut-outs 36 which passes snap-in hooks 32, so that spring arms 34 can spring back over the cell connector ([0043], Fig 3A). In another embodiment, locking element 16.3 and 16.4 has a pin 40 having sufficiently high elastic deformability such that the head 42 of the pin deforms when a cell connector 18 is moved downward on the head ([0046]-[0048], Fig 3B). In another embodiment, snap-in hooks 50 are arranged linearly besides one another with a mating stop 60 ([0049], Fig 3C). The snap-in hooks have spring arms as a component ([0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine any of the locking elements which have snap-in hooks and spring arms with elastic deformability as taught by Bollmann with the insulating cover of modified Kubota for the purpose of locking in the bus bars.
Regarding claim 5, modified Kubota discloses all of the claim limitations as set forth above. Because Bollmann teaches the locking elements are lock-in and snap-in (thus deform, to accommodate the cell connectors) ([0043]), the gap between the support portions in the fastening direction is narrower than a dimension of the bus bar in the fastening direction while the bus bar is not supported by the support portions. Bollmann teaches the locking elements are highly elastic and deformable ([0048]), therefore the support portions are elastically deformed in the fastening direction while the bus bar is supported by the support portions, thereby sandwiching the bus bar. 
Regarding claim 11, modified Kubota discloses all of the claim limitations as set forth above. Kubota teaches in Figures 4A-C that in the one direction, a dimension of the recess/gap L1X is larger than a dimension L2X of a nut of the fastening member.
Regarding claim 12, modified Kubota discloses all of the claim limitations as set forth above. Kubota teaches in Figures 4A-C that in the one direction, a clearance between the recess and a nut of the fastening member corresponds to a difference between a dimension L1X of the recess and a dimension L2X of the nut.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (WO 2018/061477, see US 2021/0305646 as English language equivalent and citations) in view of Kusama et al. (US 2016/0226054), Isobe et al. (JP 2016-046234, see machine translation) and Bollmann et al. (WO 2018/130359, which has foreign priority to 1/10/2017, see English language equivalent US 2019/0334154), as applied to claim 4 above, and further in view of Lim (US 2013/0022859).
Regarding claim 6, modified Kubota discloses all of the claim limitations as set forth above. While Isobe teaches an insulating cover 8 (bus bar case) arranged on the upper surface of the battery block 2 ([0035]), modified Kubota does not explicitly disclose wherein the bus bar case includes engagement portions adapted to engage the pair of end plates.
Lim discloses a battery module including one or more battery cells aligned in one direction (abstract). In an embodiment, the battery module 100 includes a plurality of battery cells 10 and a housing member 110 that accommodates the battery cells ([0039]). The housing member 110 includes end plates 112 with fastening portions 112a1 and 112a2 fastened to the top cover 115 at fastening portions 115a1 of the top cover ([0051]), Fig 1-2). That is, the top plate includes engagement portions 115a1 which engage with the end plate 112 (see Figs 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the fastening portions of the top plate and the fastening portions of the end plate as taught by Lim with the end plate and insulating cover (bus bar case) of Kubota modified by Isobe for the purpose of securing the end plate and the insulating cover together.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (WO 2018/061477, see US 2021/0305646 as English language equivalent and citations) in view of Kusama et al. (US 2016/0226054), as applied to claim 1 above, and further in view of Isobe et al. (JP 2016-046234, see machine translation).
Regarding claims 7-8, modified Kubota discloses all of the claim limitations as set forth above. However, Kubota does not explicitly disclose (claim 7) the battery module further comprising a bus bar case, the bus bar case being adapted to be arranged facing upper faces of the battery cells and hold the bus bar, wherein: the fastening member penetrating through the bus bar case and the bus bar, or (claim 8) wherein the bus bar case is coupled to the pair of end plates.
Isobe discloses a battery block 2 (battery cell group) comprising a plurality of battery cells 1 stacked in one direction and coupled together (see Figs 1-2, [0009]). A pair of end plates 4 sandwich the battery block 2 from opposite sides (see Fig 2). Isobe teaches an insulating cover 8 (bus bar case) arranged on the upper surface of the battery block 2 ([0035]), and said insulating cover 8 holds the output plate 6 (see Fig 7), and the fastening member is provided penetrating through the insulating cover (bus bar case) and output plate (the bus bar) (see Figs 10-11). In addition, the insulating cover 8 (bus bar case is coupled to the pair of end plates (see Figs 1-2 where the cover is coupled to the end plates via connector 5 [side plate]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the insulating cover as taught by Isobe with the bus bars and assembled battery of Kubota for the purpose of supporting the bus bars.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fastener to also secure the insulating cover (as taught by Isobe) in the assembled battery of Kubota for the purpose of securing the insulating cover.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (WO 2018/061477, see US 2021/0305646 as English language equivalent and citations) in view of Kusama et al. (US 2016/0226054), Isobe et al. (JP 2016-046234, see machine translation) and Bollmann et al. (WO 2018/130359, which has foreign priority to 1/10/2017, see English language equivalent US 2019/0334154), as applied to claim 4 above, and further in view of Cho et al. (US 2015/0295214) and Hara (US 2018/0175362).
Regarding claim 10, modified Kubota discloses all of the claim limitations as set forth above. While Isobe appears to illustrate support portions with a beam-like portion arranged in a center of an opening of the bus bar case in the one direction such as to cross the opening (see Isobe at Fig 7 where beam-like portions that separate openings), modified Kubota does not explicitly disclose wherein each of the support portions comprises a beam-like portion arranged in the center of the opening of the bus bar case in the one direction such as to cross the opening.
Cho discloses a battery module including a plurality of battery cells 110 aligned along one direction (abstract, Fig 2). On top of the battery cells, a holder 130 (bus bar case) having openings for busbars 116 is placed (Fig 2, [0040], [0044]). As seen in Figure 2, the holder 130 has a support member between the openings for the busbars, and thereby provides a beam-like portion arranged in the center of the bus bar case in the one direction such as to cross the opening.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the support members between the openings as taught by Cho with the insulating cover of Kubota modified by Isobe for the purpose of supporting the bus bars in their center.
While Bollman teaches locking elements with snap-in arranged linearly besides one another (Fig 3C, [0049]), modified Kubota does not explicitly disclose wherein a plurality of protruding portions that protrude inward of the opening at opposite ends of the opening in the one direction.
Hara teaches a battery comprising an external terminal including an attachment portion and a plate portion (abstract). An insulator 170 is disposed between the external terminal and the outer surface of the battery case and has a peripheral wall portion 174 formed upright with a bolt placing recess 175 ([0041], Figs 1-2). The insulator 170 further has a roof portion 176 formed to extend in a direction approaching the through-hole 166 along the plate portion 165 ([0042], Figs 1-2). As seen in Figures 2 and 4, the roof portion 176 extends and covers the flange portion 168B of the bolt in the four directions ([0042]). The roof portions prevent the bolt from being removed in certain way ([0044], see Figs 2 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the roof portions that cover in four directions an electrical connection as taught by Hara with the openings of the insulating cover and bus bars (including in the one direction) of modified Kubota for the purpose of restricting movement of the electrical connection pieces.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further add the snap-in locking elements of Bollman in the stacking direction (the one direction) of modified Kubota for the purpose of restricting the movement of the electrical connection pieces from all sides, as suggested by Hara. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/Examiner, Art Unit 1725                                                                                                                                                                                                        
/JONATHAN CREPEAU/Primary Examiner, Art Unit 1725